Case 0:17-cv-60533-JEM Document 263 Entered on FLSD Docket 09/18/2019 Page 1 of 1



                        UN ITED STA TES DISTRICT CO U RT FOR TH E
                             SO UTHERN D ISTRICT OF FLO RIDA
                               FO RT LA U DERDA LE D IV ISION
                  C aseN um ber:17-60533-CIV -M A RTlN EZ-O TA ZO -% Y ES

   RODN EY SCO TT PA TTERSON ,
        Plaintiff,

   V S.

   A M ERICAN A IRLIN ES, lN C., a Delaw are
   Cop oration,
         D efendant.


                      O R D ER O F R EFER EN CE T O M A G ISTM TE JU D G E

          PURSUANT to 28 U.S.C.5 636(19 and theM agistrate Rulesofthe LocalRulesofthe
   Southern D istrictof Florida,the above-captioned cause is referred to U nited States M agistrate
   Judge A LIC IA M .O TA ZO -R EY ES to take allnecessary and properaction as required by 1aw
   w ith respectto:
          A II m atters relating to the A m long Firm 's R ule 11 M otion R e:A m erican A irlines,
   Inc.'sM otion forSanctions,IECF No.2341.
          O R D ER ED A ND A DJU D G ED that it is the responsibility ofthe parties in this case to
   indicatethename ofthe M agistrateJudgeon a1lm otionsand related papersreferred by thisorder
   inthecasenumbercaption(CASE NO.:17-60533-C1V-M ARTW EZ-OTAZO-M YES).
          DONEAND ORDEREDinChambersatMiami,Florida,thisivdayofSeptember,2019.

                                                            .<     'N          .
                                                                     '

                                                         <    k.
                                                             ...
                                                                .  j
                                                                   -'
                                                      Joss E.VARTIXEZ
                                                                      /
                                                                      ,
                                                                      /'
                                                                       d
                                                                       l
                                                                   ... j
                                                                       ry
                                                                        c.
                                                                         ...
                                                                           .
                                                                           .

                                                                          .'
                                                                             z
                                                                             .     ;'



                                                      UNITETj'
                                                             I
                                                             -A-
                                                               I
                                                               -ESDlslxlc'
                                                                         réoc)c
   Copiesprovided to:
   M agistrate Judge Otazo-Reyes
   Plaintiff
   A m long Finn
   500 N E 4th Street,2ndyloor
   FortLauderdale,Florida 33301
